Citation Nr: 1132275	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  10-33 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Buffalo, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from March 1943 to October 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 RO rating decision that, in pertinent part, denied service connection for bilateral hearing loss.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Veteran contends that he has bilateral hearing loss that is related to service.  He specifically alleges that his bilateral hearing loss is related to acoustic trauma he experienced during service, including from artillery fire in battles for Monte Cassino in Italy, as well as in Nuremberg, Germany.  He reports that the sound of the guns firing during those battles was deafening.  The Veteran essentially reports that he has suffered from bilateral hearing loss since his period of service.  

As noted above, the Veteran had active service from March 1943 to October 1945.  The Veteran's Enlisted Record and Report of Separation indicates that he was involved in battles and campaigns in Central Europe; Naples-Foggia; Rhineland, Germany; Rome-Arno; and in Southern France.  His occupational specialty was listed as a light truck driver.  It was noted that the Veteran served with Headquarters Company, 45th Infantry Division.  

The Veteran's service treatment records are essentially unavailable and were apparently destroyed in the 1973 fire at the National Personnel Records Center (NPRC).  

Post-service private and VA treatment records show treatment for bilateral hearing loss on multiple occasions.  

For example, an October 2002 treatment report from the Slocum-Dickson Medical Group, P.L.L.C., noted, as to a review of systems, that the Veteran complained of decreased hearing.  The assessment referred to other disorders.  A September 2003 report from the same facility also indicated, as to a review of systems, that the Veteran complained of decreased hearing.  The assessment also referred to other disorders. 

A September 2004 treatment report from the Slocum-Dickson Medical Group, P.L.L.C., noted, as to a review of systems, that the Veteran reported that he had decreased hearing.  The assessment included Eustachian tube dysfunction.  A July 2006 entry from that facility related, as to an impression, that the Veteran was hard of hearing and that he declined hearing aids.  

An October 2007 VA audiological consultation report indicated that the Veteran reported that he felt he did not hear well.  It was noted that periodic tinnitus and periodic vertigo were both reported by the Veteran, but that ear infections were denied.  The Veteran stated he had military noise exposure.  The examiner reported that the Veteran had mild to moderate sloping to severe sensorineural hearing loss in the right ear with good word recognition ability of 88 percent, and that he had mild sloping to moderately severe sensorineural hearing loss in the left ear with excellent word recognition ability of 100 percent.  The audiological evaluation results were not specifically reported, but they were apparently indicative of a bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  The examiner remarked that bilateral hearing aids might be beneficial.  

A June 2008 VA treatment entry noted that the Veteran was seen for a hearing aid problem.  The examiner indicated that adjustments were made to his hearing aids.  

The Board observes that the Veteran is competent to report that he had hearing problems in service and hearing loss since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board also notes that the Veteran's reports as to noise exposure during service appear to be credible.  

The Board observes that the Veteran has not been afforded a VA examination with the opportunity to obtain a responsive etiological opinion, following a thorough review of the entire claims folder, as to his claim for service connection for bilateral hearing loss.  Such an examination should be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for bilateral hearing loss since June 2010.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, VA treatment records since June 2010 should be obtained.  

2.  Schedule the Veteran for a VA examination to determine the nature and likely etiology of his claimed bilateral hearing loss.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner should conduct an audiological evaluation, including speech recognition testing, to determine whether the Veteran currently experiences bilateral hearing loss disability.  If current hearing loss disability is identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current hearing loss was incurred in service, or is the result of exposure to acoustic trauma during the Veteran's period of service.  The examiner must specifically acknowledge and discuss the Veteran's report that his bilateral hearing loss first manifested during his period service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).

3.  Thereafter, readjudicate the Veteran's claim for entitlement to service connection for bilateral hearing.  If any benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond before the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, and to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



